Citation Nr: 9919090	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a left ankle sprain, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes, to include on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to October 
1975.  He was born in November 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Houston, Texas.  That decision denied entitlement to a 
permanent and total rating for pension purposes and granted 
service connection for residuals of a left ankle sprain, 
assigning a 10 percent disability evaluation therefor.  The 
veteran timely appealed both the pension decision and the 
rating assigned for the left ankle disability.  The case was 
remanded by the Board in July 1998 for a hearing that the 
veteran had requested.  Such was conducted before the 
undersigned Board member in April 1999, in San Antonio, 
Texas.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  Residuals of a left ankle sprain are manifested by 
limited dorsiflexion (by 5 degrees), tenderness to palpation 
and post-traumatic changes; no more than moderate limitation 
of ankle motion is shown.  

3.  Neither an exceptional nor unusual left ankle disability 
picture has been presented so as to render impractical the 
application of the regular schedular standards.  

4.  The veteran was born in November 1956, completed 11 years 
of school, has worked as a tree trimmer, water blaster 
supervisor, and general contractor in construction, trimming, 
painting and carpentry.  He reportedly last worked full time 
in May 1992, but has reported working as a general contractor 
since that time.  

5.  Lumbosacral strain is manifested by tenderness on 
extension with otherwise normal range of motion and mild 
degenerative changes; no more than muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position is shown to be present.  

6.  Residuals of right ankle sprain are manifested by limited 
dorsiflexion (by 2 degrees); not more than moderate 
limitation of motion of the right ankle is demonstrated.  

7.  The veteran exhibits signs and symptoms of both sinusitis 
and rhinitis with episodic inflamed nasal membranes and 
mucopurulent crusty exudate, and X-ray evidence of maxillary 
sinusitis; not more than not more than one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is shown and no appreciable nasal 
obstruction or atrophy of intranasal structures is present.  

8.  An old scalp laceration is shown to have healed 
completely without appreciable deformity, disfigurement, 
pain, tenderness, other scar symptomatology or limited 
function of the part affected.  

9.  Right shoulder and elbow pain in the past is only 
subjectively indicated with no current manifestation of 
limited motion, pain, weakness, sensory or muscular loss.  

10.  A left eye injury is manifested by a minimal retained 
rust particle without loss of visual acuity (more than 
refractive error), muscular loss, rest requirement, episodic 
incapacity or active pathology.  

11.  An anal fissure is shown to be virtually asymptomatic 
without leakage or any involuntary bowel movement or loss of 
sphincter control.  

12.  Residuals of a right foot injury are virtually 
asymptomatic, without walking impairment or any bony malunion 
or nonunion.  

13.  Residuals of right testicular surgery are well healed 
without testicular atrophy or absence but with complaints of 
a painful and tender scar and pressure feelings on lifting.  

14.  Residuals of a thoracic spine injury are manifested by 
complaints of pain and X-ray evidence on at least one 
occasion of compression of T11 and T12 thoracic vertebrae; 
more than pain on full range of motion is not shown to be 
present.  

15.  Cervical spine problems are manifested by X-ray evidence 
of some disc abnormalities, degenerative changes and 
intermittent pain, limited motion and muscle spasms; not more 
than slight, painful limitation of motion is shown to be 
present.  

16.  The veteran had psychiatric problems at one time 
designated as a reactive depression with anxiety, stress, 
difficulty concentrating, dizziness, and trouble controlling 
his temper;  currently he is shown to have no more than 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment, or occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  

17.  Residuals of a right hand injury that apparently 
resulted in a fractured 4th metacarpal are virtually 
asymptomatic without any finger ankylosis.  

18.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to secure a substantially gainful occupation.  

19.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education, and occupational history.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a left 
ankle sprain is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5017, 5262, 5270, 5271 (1998).  

2. An extraschedular disability rating is not warranted for 
residuals of a left ankle sprain.  38 C.F.R. § 3.321(b) 
(1998).  

3.  The requirements for a permanent and total disability 
rating for nonservice-connected pension purposes have not 
been met.  38 U.S.C.A. §§ 1155, 1502, 1521, 5107(a) (West 
1991); 38 C.F.R. §§ 3.3(a)(3), 3.301(c)(2 & 3), 3.321, 3.340, 
3.342, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.17, 
4.20, 4.21, 4.25, 4.31, 4.40, 4.45, 4.71, 4.71a, 4.97, 4.129, 
4.130, 4.132, Diagnostic Codes 5019, 5200, 5201, 5202, 5203, 
5205, 5206, 5207, 5209, 5227, 5283, 5284, 5285, 5287, 5288, 
5290, 5291, 5295, 6009, 6501, 6510, 6513, 6514, 6522, 7523, 
7524, 7800,7803, 7804, 7805, 7819, 7332, 7333, 7334, 7335, 
9405 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran suffered 
from giving way of the left ankle with weakness, pain and 
swelling in December 1974.  An examination revealed 
tenderness and swelling on the lateral aspect of the left 
ankle with full range of passive motion.  The impression was 
left ankle sprain.  In January 1975, he was seen for "re-
twisting" his left ankle.  Moderate edema and slight 
discoloration were apparent.  In March 1975, he slipped, fell 
and turned his left ankle and also heard a snap.  The lateral 
portion of the left ankle showed signs of severe swelling and 
marked pain in the region of the lateral malleolus.  There 
was loss of motion of the left toes and numbness of the 
posterior left heel.  X-ray examination showed no fracture.  
A partial rupture of the lateral ligament was diagnosed.  The 
left ankle was splinted.  The cast was removed in April 1975.  
Moderate residual edema and limitation of motion without 
gross instability were revealed.  In August 1975, he 
complained of almost constant left ankle pain.  There was 
edema on the lateral aspect of the ventral surface, 4 
centimeters in diameter.  

An employer's statement in November 1983 showed that the 
veteran had been injured at work when the overhead steel roof 
of a ship's crane he had been operating fell onto his head, 
neck and back.  He reportedly sustained a lacerated scalp, 
contusions and fractures of the 3rd and 4th transverse 
processes in the lumbar spine.  

J. P. Licciardi, M.D. reported in February 1984 that the 
veteran had markedly improved following the November 1983 
injury.  X-rays showed that the fractures of the transverse 
process were healing.  Headaches were gone and his neck 
reportedly felt good.  In January 1984, he was able to return 
to light type duty.  Low back examination was negative.  The 
scalp laceration was healed.  In March 1984 he had returned 
to his full job and treatment was ended with no residuals 
from the November 1983 injuries.  

Uwe R. Pontius, M.D., examined the veteran in April 1989 for 
a lifting injury of the low back.  The veteran reportedly had 
stiffness, pain, tingling, tightening, of the lumbosacral 
spine and buttock areas.  Two prior episodes of low back pain 
included twisting of the back that resolved rapidly and a 
fall from a roof resulting in possible transverse process 
fracture resulting in two weeks off from work.  He complained 
of increasing back pain with activity.  He occasionally had 
to walk with a limp and could not run.  An L4-5 disc problem 
had been indicated.  Previous right foot surgery was noted.  
The physical examination showed that he walked with a normal 
gait.  Toe and heel gait was normal.  Forward flexion of the 
lumbar spine was to 60 degrees.  Backward extension was to 10 
degrees.  Lateral flexion was to 30 degrees, bilaterally.  
Rotation was to 30 degrees, bilaterally, with pain.  The 
other motions were without pain.  Straight leg raising was 
termed negative except for mild low back pain at 90 degrees, 
supine.  Mild tenderness without spasm was shown in the 
lumbar spine and paraspinals.  A computerized tomographic 
scan showed very mild bulging at L4-5.  The diagnosis was 
lumbar syndrome with mild referred features, probably 
discogenic or facetogenic in nature.  

Outpatient treatment records by Dr. Pontius show that the 
veteran had some pain in the C7 area in June 1989.  In 
October 1989, a herniated nucleus pulposus, L5-S1, was to be 
ruled out.  In November 1989, magnetic resonance imaging 
(MRI) of the lumbosacral spine was within normal limits with 
no sign of herniated nucleus pulposus.  

J. J. Denno, M.D., examined the veteran later in November 
1989 for low back, mid-thoracic and neck pain.  On a scale of 
1 to 10, he ranked low back pain at 5.  His educational 
background was termed a G.E.D. certificate (equivalent to a 
high school education) and one year of college.  He ambulated 
with a normal gait and normal heel/toe walking.  On 
palpation, there was minimal tenderness at L5-S1, with no 
sciatic notch tenderness.  Forward flexion was to 75-80 
degrees.  No focal spasm or tightness was noted.  He 
complained of increased discomfort returning to the upright 
posture.  There was no motor point tenderness.  Motor, 
sensory and reflex examinations of the lower extremities were 
completely normal.  The clinical impression was low back 
pain.  The examiner commented that the examination of the 
lumbar spine was essentially normal.  

Dr. Pontius reported in January 1990 that the veteran had 
started to experience right shoulder pain and difficulty in 
overhead reaching.  There was full range of right shoulder 
motion with tenderness over the right acromion and right 
subacromial area.  There was good strength and no weakness on 
external rotation resistance.  There was mild crepitation.  
The impression was impingement syndrome.  

VA outpatient treatment records show that a piece of metal 
had penetrated the veteran's left eye while he was welding in 
September 1990.  Some metal had been removed with a magnet, 
but the eye remained irritated, red and draining.  He had 
left eye blurring of vision and intolerance of sunlight.  A 
foreign body of the left eye was assessed.  Visual acuity was 
correctable to 20/20.  X-ray showed a density in the superior 
portion of the left maxillary sinus consistent with either 
polyp or a blow-out fracture.  In December 1991, he was 
evaluated for blood in his stool.  An anal fissure at 7 
o'clock extending inside about 1.5 centimeters was revealed 
and slightly tender to touch.  In April 1992, he fell a 
reported 15 feet from a tree and hurt his right foot.  He 
complained of pain at the 2nd metatarsal bone and on the 
lateral side.  A contusion of the right foot was diagnosed.  
X-ray ruled out an acute fracture.  In May 1992, there was 
mild tenderness at the base of the 3 rd metatarsal.  X-ray 
was interpreted as showing a possible longitudinal fracture 
at the lateral 3rd metatarsal with no displacement.  The 
assessment showed that the right foot condition was stable.  

On the veteran's original claim received in June 1992, he 
stated that he completed 3 years of high school and a college 
architectural drafting course.  He reportedly last worked in 
May 1992, as a self-employed tree trimmer.  He had worked as 
a water blaster supervisor for Coastal HydroServices.  

VA outpatient treatment records showed that the veteran was 
complaining of right shoulder and lower arm pain as well as 
another left ankle sprain in July 1992.  It was noted that he 
worked as a tree trimmer and held the chain saw overhead in 
connection with right shoulder and elbow pain.  The right 
elbow had full range of motion and tenderness over the 
proximal humerus.  The right shoulder was tender over the 
acromioclavicular joint and the tenderness increased with 
abduction and external rotation.  The left ankle was stable 
with full range of motion.  The assessment was bursitis of 
the right shoulder, tenderness of the right elbow and 
resolving left ankle sprain.  

On a VA examination in August 1992, the veteran complained of 
shoulder, arm, ankle and foot pain.  He also reported ankle 
weakness, a fractured foot, shoulder and arm numbness with 
use, a back and neck injury, and a left eye injury from 
flying metal with permanent damage.  He was 5 feet, 11 inches 
tall and weighed 168 pounds.  His head, face and neck were 
termed unremarkable.  The sinuses and eyes were shown as 
unremarkable.  A probable lipoma of the scrotum was 
identified.  The pertinent diagnosis was soft tissue mass of 
the scrotum, a probable lipoma, asymptomatic.  

On a VA orthopedic examination in August 1992, history was 
recorded of ankle, head, neck and low back injuries.  The 
veteran complained of left ankle instability with recurrent 
strain every 2-3 months and a left limp.  He stated that a 
right ankle sprain in 1975 had recurred every two years.  He 
had not sought medical attention for the right ankle.  He 
reportedly sustained head, neck and low back injuries at work 
when a crane fell in 1983.  He re-injured his back lifting in 
1986.  He complained of low back pain.  He reportedly had no 
problems standing.  He could only walk a mile which 
reportedly was compounded by the fact that he had fractured 
his right foot in April 1992.  He was totally unable to run.  
He could only sit up for an hour to drive.  Lifting was 
limited to 50 pounds.  Bending reportedly was no problems but 
there was pain on straightening.  

The VA physical examination in August 1992 revealed normal 
curvature of the spine but percussion pain over the 
lumbosacral segment in the mid-line.  No pain was elicited on 
pressure over the sacroiliac or gluteal areas, bilaterally.  
Lasegue's was positive on the right at 30-40 degrees' 
elevation without worsening on dorsiflexion of the toes.  
Reflexes were present, normal and equal, bilaterally.  Tiptoe 
and heel walking were not seen due to a recent right foot 
fracture.  Range of motion of the lumbar spine was termed 
limited at forward flexion to 70 degrees, backward extension 
to 15 degrees, lateral flexion to 25 degrees, bilaterally, 
and rotation to 30 degrees, bilaterally.  Pain was elicited 
in the lumbar segment on anterior flexion, extension and 
right rotation.  Pain was elicited in the contralateral 
paraspinal musculature in lateral flexion.  Both ankles has 
similar range of motion, with more stiffness on the right 
because of a recent fracture.  There was evidence of some 
ligamentous laxity on the left compared to the right.  Pain 
on palpation was elicited distal to the lateral malleolus on 
the left.  No pain was elicited on the right.  Range of 
motion was termed satisfactory, bilaterally.  X-ray 
examinations showed a bony irregularity of the medial 
malleolus at the tibiotalar interface.  No acute fracture or 
soft tissue swelling consistent with acute injury was seen.  
The lumbosacral spine showed minimal joint space narrowing 
between L5-S1 vertebral bodies.  Alignment appeared normal.  
There was no definite fracture seen.  Compression of T11 and 
T12 was seen.  The final diagnoses were status post recurrent 
sprains of the left ankle with possible old fracture, status 
post recurrent sprains of the right ankle, status post 
recurrent low back sprains with a history of fracture of the 
transverse processes at L3 and L4 and radiculopathy from disc 
at L4-L5, and a compression fracture T11 and T12.  

VA outpatient treatment records show that the veteran had 
sprained his left ankle again, had a right foot infection and 
suffered right shoulder pain in December 1992.  He also had a 
chest cold.  He had a small wound on the right lateral foot, 
which was slightly red.  The right foot wound was clean 
without fluctuance.  The left ankle showed mild edema 
medially with good range of motion and pain proximal to the 
tibia.  There was no evidence of chest infiltration.  The 
diagnostic impressions were left ankle sprain, right ankle 
wound and bronchitis.  X-ray showed no evidence of acute 
fracture or dislocation of the left ankle with grossly 
unremarkable overlying soft tissues.  In February 1993, he 
was seen for left arm numbness and tingling of the fingers of 
the left hand.  There was decreased pin prick sensation and 
left numbness in the 6th - 8th cranial nerve distribution and 
mild to no thenar response.  Motor strength reportedly was 
decreased.  X-rays of the left shoulder showed no significant 
bone or joint abnormality.  X-ray of the cervical spine 
showed minimal degenerative changes at C5-6 with slight spur 
formation, minimally narrowed disc space, and no acute 
traumatic derangement.  

VA MRI of the cervical spine in April 1993 revealed mild to 
moderate spondylosis at C5-6 and C6-7 with left foraminal 
disc herniation at C5-6 and mild focal central disc bulging 
at C6-7 associated with mild canal stenosis at this level.  
Later in April 1993, right shoulder impingement, probable 
resolving cervical spine radiculopathy and myofascial pain 
syndrome of the low back and right hip with possible 
underlying facet dysfunction were the clinical impressions.  
X-rays of the right shoulder in May 1993 showed flattening of 
the superior lateral margin of the humeral head that might 
have represented prior trauma.  There was no acute bony 
trauma.  X-rays of the cervical spine were normal.  

On a VA psychiatric evaluation in June 1993, the veteran was 
shown to be talkative and tearful.  He felt anxious and 
stressed due to a recent marital separation, loss of contact 
with his children, rejection by one child, unemployment, 
financial difficulties, and chronic pain.  He lived alone in 
a trailer.  He had been an equipment operator by trade but 
explained that he was "accident prone", had had multiple 
claims for Workmen's Compensation, and his prescribed 
medication use (Motrin) prevented him from obtaining 
employment.  Social Security benefits reportedly had been 
denied.  He reportedly had not worked for two years.  He 
reportedly had difficulty concentrating and often felt dizzy.  
He admitted to difficulties with his temper.  The impressions 
were that he had a reactive depression secondary to marital 
separation, family problems, and financial difficulties, and 
that psychological factors, including denial, blame, 
somatization defenses and anxiety, appeared to significantly 
contribute to the maintenance of his chronic pain.  

Later in June 1993, the veteran underwent a VA 
electrodiagnostic evaluation.  History was recorded of 
chronic low back and cervical spine pain with occasional 
radiation to the hands and radiation to the feet, 
intermittent weakness, and tingling paresthesias in the left 
3rd, 4th, and 5th digits of the left hand.  There was full 
cervical spine range of motion with nontender paraspinals to 
palpation.  Upper extremity motor power was termed 5/5 in all 
myotomes, C6 to T1.  Sensory testing revealed decreased pin 
prick and light touch in the 3rd, 4th, and 5th digits of the 
left hand, but was otherwise symmetric and unremarkable.  
Deep tendon reflexes were 2/4 and symmetric.  
Electrodiagnostic results showed normal bilateral upper 
extremities with no evidence of bilateral upper extremity 
radiculopathy.  

Lumbosacral spine X-rays by VA in July 1993 show no evidence 
of fracture or subluxation and mild osteophyte formation 
along the anterior aspect of lumbar vertebral bodies at 
several levels.  Right shoulder X-rays showed no evidence of 
fracture, dislocation or injury.  No significant joint space 
abnormality was identified.  The soft tissues were 
unremarkable.  

A VA electrodiagnostic testing report in July 1993 reflected 
the veteran's complaint of low back pain radiating down to 
the knees.  A motor examination showed 5/5 strength of the 
lower extremities except for 5-/5 of the left extensor 
hallucis longus and an inability on the right to complete 
full range of active motion with the extensor hallucis longus 
since a tendon repair to that muscle.  Straight leg raising 
was negative, bilaterally.  Sensation was intact to light 
touch, throughout the lower extremity dermatomes.  The 
electrodiagnostic impression was no evidence of lumbosacral 
radiculopathy by electromyography.  

VA outpatient treatment records show that the veteran 
suffered a right hand injury when he hit a wall apparently 
with his fist in August 1993.  There were swelling, decreased 
range of motion, erythema, and tenderness.  The diagnostic 
impression was cellulitis of the right hand secondary to 
trauma.  X-ray showed a fracture involving the right 4th 
metatarsal (sic) bone with minimal bony angulation.  In 
January 1994, he reportedly was suffering from painful 
muscles spasms of the neck.  Tenderness over the left 
cervical spine area was described with full range of motion 
and no neurologic defects.  In May 1994, he was seen for 
back, neck and right shoulder pain that had been present for 
two days, and a bad cough that had been present since the 
night before.  It was noted that he was a smoker.  The throat 
was hyperemic without exudate.  The tympanic membranes were 
within normal limits.  The neck was tender on the left side 
with decreased motion.  The lungs were clear to auscultation.  
Range of motion of the lumbar spine was within normal limits.  
There was tenderness of the lumbosacral facet joints on 
extension.  Straight leg raising was negative.  An upper 
respiratory infection and chronic neck and low back pain were 
assessed.  

On a VA general medical examination in June 1996, the veteran 
was described as doing general contracting, remodeling and 
construction work.  His medical history indicated that he had 
been wearing refractive lenses since 1973.  He reported a 
left ear infection in 1996 without hearing loss.  There was 
no tinnitus.  He stated that he had allergies but did not 
know to what.  He described seasonal nasal congestion with 
runny nose, watery eyes, and sneezing in the Spring and 
Summer.  He denied thyroid problems, diabetes mellitus, 
shortness of breath, cough, sputum, asthma, wheezing, heart 
problems, hypertension, indigestion, heartburn, nausea, 
vomiting, gallbladder or liver problems, and/or genitourinary 
problems.  He did not know anything about his cholesterol.  
He reportedly had good urinary flow and stream with no 
hesitation, incontinence, or sexual dysfunction.  He smoked 
one to two packs of cigarettes a day and had done so for 29 
years.  He complained of low back, shoulder and left ankle 
pain as well as electrical shock feeling in his neck that 
radiated to either the left or the right sides.  

The VA physical examination in June 1996 revealed that the 
veteran was 5 feet, 11 inches tall and weighed 150 pounds.  
Posture and physical development were termed good.  
Nutritional status and gait without a limp were described as 
normal.  Blood pressure was 120/80, bilaterally on three 
different readings.  The skin was negative.  The head showed 
no abnormalities.  The ears were well formed with no 
congenital abnormality.  No tympanic membrane abnormality was 
seen.  The nose revealed severe inflammatory reaction with 
mucopurulent crusty exudate.  The throat was negative.  The 
neck was supple without palpable thyroid or lymphadenopathy.  
The lungs were clear to auscultation and percussion.  The 
heart had normal sinus rhythm without murmurs, friction rub 
or extrasystoles.  The abdomen and extremities were termed 
negative.  Dorsalis pedis and posterior tibialis pulses were 
termed good.  The diagnostic impression was allergic 
rhinitis, possibly sinusitis.  Sinus X-rays showed crowding 
of the right maxillary sinus, raising the question of 
maxillary sinusitis.  

A VA examination of the ankles in July 1996 reflected the 
veteran's complaints of aching pain, discomfort and recurrent 
sprains of the left ankle.  Ankle sprains reportedly could 
occur when he was walking.  He had to be careful where he 
stepped and in stepping off of a curb.  It swelled on re-
injury, and on prolonged activity he developed aching 
swelling and tenderness surrounding the medial side of the 
ankle joint.  He was more comfortable wearing boots for 
protection and support.  He reportedly worked as a 
residential contractor and did carpentry, framing, etc.  On 
physical examination, the left ankle appeared normal.  He 
walked with no significant limp.  He walked on toes and heels 
with some discomfort.  He had a little difficulty hopping on 
the left foot because of ankle pain.  Left ankle dorsiflexion 
was to 15 degrees.  The right ankle dorsiflexion was to 18 
degrees.  Plantar flexion was to 45 degrees on the left and 
to 50 degrees on the right.  Eversion was to 20 degrees, 
bilaterally.  Inversion was to 60 degrees, bilaterally.  
There was no apparent instability.  There was a feeling of 
slight rocking of the left talus in the mortise on strong 
inversion stress.  There was some tenderness over the medial 
malleolus and in the synovial tissues around the medial 
malleolus.  There was no significant effusion.  Anterior and 
posterior stability were termed good.  The diagnosis was a 
probably hairline fracture of the medial malleolus by 
history, which usually indicated a strain of the lateral 
ligaments, as well.  X-rays of the left ankle revealed post-
traumatic changes at the medial malleolus with spur formation 
off the medial aspect of the talus with no acute fractures or 
dislocations.  

The veteran had a personal hearing at San Antonio, Texas, 
before the undersigned Board member in April 1999.  He 
testified that sometimes his left ankle swelled and he had 
trouble walking on it.  He reportedly could move to the side 
too quickly and he would twist the left ankle resulting in 
swelling that lasted a couple of days.  He had to wear high-
top boots to support the left ankle.  He took Motrin(r) for 
left ankle pain.  His left ankle reportedly precluded 
prolonged standing, walking long distances, and climbing.  
Transcript (T.) at page 3 (3).  He testified that he could 
walk a little more than a block before his left ankle began 
to swell and become severely painful.  He also testified that 
he last worked full time in 1992.  At that time he had been 
working with sandblasting and painting.  T. at 4.  He felt 
that he did not get hired because he had been injured and 
involved in lawsuits with employers due to those injuries.  
He reportedly had been trying to work when he "ruptured" 
his right testicle and underwent major surgery.  He had had a 
fever due to infection of the right testicle and he almost 
lost his right testicle.  He had to have the infection 
surgically removed and was discharged from the hospital with 
an open wound of the right testicle, which had healed 3 or 4 
months previously.  He felt badly because he could not get a 
job and had to be on welfare.  T. at 5.  He testified that he 
had a couple of ruptured discs, a left shoulder injury that 
was always painful with a protruding bone, left arm weakness, 
and the inability to lift more than 20 pounds.  T. at 6.  He 
reportedly took muscle relaxers.  He testified that he was 
totally incapable of any kind of employment.  T. at 7.  He 
reportedly had broken his lower back in 1982.  He described 
pain of the right testicle, a feeling of pressure there if he 
lifted anything heavy, and tenderness of the skin where the 
surgery was performed.  T. at 11.  

Legal Criteria

VA has the duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition; and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain.  These requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report and enable VA 
to make a more precise evaluation of the claimant's 
disability and of any changes in the condition.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When an unlisted condition is encountered, it can be rated 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R.§ 4.20.  

Under 38 C.F.R. § 4.14, "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In DeLuca v. Brown, 8 Vet. App. 202 (1994), it was held that 
consideration must be given to functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 when evaluating orthopedic 
disabilities.  It was also held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Although the impact of 
the veteran's pain when making a rating determination must be 
considered, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals, 
hereinafter, Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 West 1991); 38 C.F.R. 
Part 4.  Traumatic arthritis of an ankle is rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5271.  Degenerative or 
traumatic arthritis, substantiated by x-ray findings, is 
rated according to the limitation of motion which results.  
Moderate limitation of ankle motion is rated as 10 percent 
disabling, while marked limitation of motion is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, Codes 5003, 5010, 
5271.  The words "moderate" and "marked" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  A disability evaluation of 20 
percent is the highest rating available under Diagnostic Code 
5271.  

When limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings of such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative arthritis is 
rated at 20 percent where x-ray findings show evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
and at 10 percent for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  38 
C.F.R. § 4.71a, DC 5003.  The ankle is considered a major 
joint for the purposes of rating arthritis. 38 C.F.R. 
§ 4.45(f).  

Under 38 C.F.R. § 4.71, the measurement of joint motion is 
described in Plate II.  Normal range of motion for ankle 
dorsiflexion is described as from 0 to 20 degrees.  Normal 
plantar flexion of the ankle is described as from zero to 45 
degrees.  

Under 38 C.F.R. § 4.71, Diagnostic Code 5262, a 10 percent 
rating is warranted for malunion of the tibia and fibula with 
slight ankle or knee disability, and a 20 percent rating is 
warranted for malunion of the tibia and fibula with moderate 
ankle or knee disability.  Impairment of the tibia and fibula 
represented by malunion with marked knee or ankle disability 
warrants a 30 percent disability rating.  When impairment of 
the tibia and fibula results in nonunion with loose motion 
and necessitating a brace, a 40 percent rating is warranted.  

In Lewis v. Derwinski, 3 Vet. App. 259 (1992), ankylosis is 
defined in SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, 
NURSING, AND ALLIED HEALTH 68 (4th ed. 1987) as the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  

Ankylosis of the ankle, ratable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, warrants 10 percent with plantar 
flexion of less than 30 degrees.  A 30 percent rating is 
assignable when plantar flexion is between 30 and 40 degrees, 
or in dorsiflexion between 0 and 10 degrees.  A 40 percent 
rating is assignable when in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521.  In general, VA 
shall pay a pension to each veteran of a period of war who 
meets service requirements and who is permanently and totally 
disabled from non-service-connected disability not the result 
of the veteran's willful misconduct.  If a veteran's combined 
disability is less than 100 percent, he or she must be 
unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4 (1997); see also Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 446 (1992).  

An "average person" standard is employed as the basis for the 
finding of permanent and total disability.  A person shall be 
considered to be permanently and totally disabled if he or 
she is unemployable as a result of disability which is 
reasonably certain to continue throughout her life, or is 
suffering from: (1) any disability sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the 
Secretary of VA to be of such a nature or extent as to 
justify a determination that a veteran suffering therefrom is 
permanently and totally disabled.  38 U.S.C.A. § 1502 (West 
1991).  

For pension purposes, when percentage requirements are met 
under 38 C.F.R. § 4.16, and the disabilities involved are of 
a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability.  To meet the percentage 
requirements of 38 C.F.R. § 4.16, the veteran must suffer 
from one disability ratable at 60 percent or more, or two or 
more disabilities where one of the disabilities is ratable at 
40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.  

Furthermore, 38 C.F.R. § 4.17(b) (1997) states that where the 
veteran fails to meet the percentage requirements, but meets 
basic eligibility criteria and is unemployable, consideration 
of 38 C.F.R. § 3.321(b)(2) (1997) is appropriate.  In turn, 
38 C.F.R. § 3.321(b)(2) provides that where the veteran does 
not meet the percentage requirements of the VA Rating 
Schedule, but is unemployable by reason of his or her age, 
occupational background, or other related factors, a 
permanent and total disability rating on an extra-schedular 
basis is warranted.  

The United States Court of Veterans Appeals (Court) has 
provided an analytical framework for application in VA 
disability pension cases.  Talley v. Derwinski, 2 Vet. App. 
282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in 
these cases are to the combined effect that the VA has a duty 
to insure: that an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); that the "average 
person" and "unemployability" tests are both applied; and 
that if the benefit may be awarded under "average person" 
or "unemployability" tests a determination must then be 
made whether there is entitlement to non service-connected 
disability pension on an extraschedular basis.  

A veteran is considered to be permanently and totally 
disabled if he is suffering from a disability or combination 
of disabilities that are sufficient to prevent the average 
person from following a substantially gainful occupation that 
is reasonably certain to continue throughout his life, or if 
he is in fact unemployable as a result of disability or 
disabilities that are reasonably certain to continue 
throughout his life. 38 U.S.C.A. § 1502; 38 C.F.R. § 3.340.

The statutory framework governing totally disability ratings 
creates both an objective standard and a subjective standard 
for determining if a veteran is permanently and totally 
disabled.  Talley v. Derwinski, 2 Vet. App. 282 (1992).  In 
determining total disability ratings, consideration is given 
to whether the veteran has a disability or disabilities which 
are sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15.  In order to be considered permanently and 
totally disabled under this objective standard, if the 
veteran has only one disability it must be evaluated at 60 
percent or more.  38 C.F.R. §§ 4.16, 4.17.  If he has two or 
more disabilities, one disability must be evaluated at 40 
percent or more and he must have additional disabilities to 
bring the total evaluation to 70 percent or more.  38 C.F.R. 
§ 4.16(a). If this objective standard is met, pension 
entitlement is established.  Talley v. Derwinski, 2 Vet. App. 
at 288.

Total disability evaluations are authorized for any 
disability or combination of disabilities for which the 
Schedule prescribes a 100 percent evaluation, or if the 
requirements of 38 C.F.R. §  4.17 are met. 38 C.F.R. 
§ 3.340(a).  Permanence of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. 
§ 3.340(b).  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  

Where the objective standard is not met because the veteran 
fails to meet the percentage requirements outlined above, 
consideration must be given to whether the veteran is 
unemployable by reason of his disability, age, occupational 
background, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2), 3.342, 4.17(b).  Full consideration must also 
be given to such factors as unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  If the 
veteran is found to be unemployable based on these 
individualized factors, a permanent and total disability 
evaluation on an extra-schedular basis is warranted.  38 
C.F.R. § 3.321(b)(2).  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295, pertaining to lumbosacral strain, a 20 percent rating 
is warranted where there is muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating, the highest 
available rating under Diagnostic Code 5295, requires a 
severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (1997).  

The case of Johnson v. Brown, 9 Vet. App. 7, 10 (1996), 
involved, among other things, a claim for an increased rating 
for a pelvic disability, which was rated under Diagnostic 
Code 5295 by analogy.  In Johnson, it was stressed to the 
Board the importance of addressing the provisions of 38 
C.F.R. § 4.7 and § 4.21 in rating a veteran's disability.  
The provisions of 38 C.F.R. § 4.21 state that it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met. 38 C.F.R. § 4.31.

Effective October 7, 1996, the general rating criteria for 
sinusitis, 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514, are as follows: a noncompensable evaluation is 
warranted when sinusitis is detected by X-ray only; a 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A note following this section 
provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  

The rating criteria used prior to October 7, 1996 under 38 
C.F.R. § 4.97, Diagnostic Code 6513 provided that chronic 
maxillary sinusitis with X-ray manifestations only, and with 
symptoms either mild or only occasional, warrants a 
noncompensable evaluation.  When moderate, with discharge or 
crusting or scabbing and infrequent headaches, a 10 percent 
evaluation is warranted.  When severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence, a 30 
percent evaluation is warranted.  

The Schedule in effect prior to October 7, 1996, provided a 
10 percent rating for atrophic rhinitis which causes definite 
atrophy of the intranasal structure and moderate secretion.  
A 30 percent rating requires moderate crusting and ozena and 
atrophic changes.  38 C.F.R. § 4.97, Diagnostic Code 6501.  

The Schedule, in effect beginning on October 7, 1996, 
provides a 30 percent rating for allergic or vasomotor 
rhinitis which includes polyps, and a 10 percent rating 
without polyps, but with greater than 50-percent obstruction 
of the nasal passages on both sides or complete obstruction 
on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed but before administrative or judicial process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary has done so.  

A 10 percent disability evaluation is warranted for 
superficial scars which are poorly nourished and have 
repeated ulcerations, which are tender and painful on 
objective demonstration, or which limit the function of the 
body part that they affect  38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804, 7805 (1996).  

Code 7800 provides a noncompensable rating for disfiguring 
scars of the head, face or neck.  A 10 percent rating is 
assigned for moderate; disfiguring scars of the head, face or 
neck.  A 30 percent rating is warranted for severe 
disfiguring scars, especially if they produce a marked and 
unsightly deformity of the eyelids, lips or auricles.  The 
note to this provision states that when in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the ratings under Code 7800 may be 
further increased.  Code 7819 provides that benign new 
growths of the skin are to be rated as disfigurement scars, 
etc.  

Limitation of motion of the arm is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, which provides for a 20 
percent rating (the lowest available rating) where motion of 
the major or minor arm is limited to the shoulder level.  A 
30 percent rating is warranted where motion of the major arm 
is limited midway between the side and shoulder level.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  Normal range of motion 
for the shoulder is as follows: forward elevation (flexion) 
to 180 degrees; abduction to 180 degrees; internal rotation 
to 90 degrees; and external rotation to 90 degrees.  38 
C.F.R. § 4.71, Plate I.  

Bursitis is rated on limitation of motion of the affected 
part as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5019 
(See Diagnostic Code 5003, above).  

A 30 percent evaluation is warranted under Diagnostic Code 
5200 for favorable ankylosis of the scapulohumeral 
articulation (major arm) with abduction to 60 degrees, when 
the veteran can reach his mouth and head.  Under Diagnostic 
Code 5201, a 20 percent evaluation (major arm) is warranted 
with limitation of motion of the arm at shoulder level, a 30 
percent evaluation requires limitation of motion to midway 
between the side and shoulder level.  A 40 percent evaluation 
is in order with limitation of the arm to 25 degrees from the 
side under this code.  

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  A 20 percent evaluation (the lowest available 
rating under Diagnostic Code 5202) is warranted for malunion 
of the humerus of the major or minor upper extremity with 
moderate deformity.  A 20 percent evaluation is also 
warranted where there are infrequent episodes of dislocation 
of the scapulohumeral joint of the major or minor upper 
extremity with guarding of movement only at the shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Diagnostic Code 5203 pertains to impairment of the clavicle 
and scapula.  A 20 percent rating is warranted where there is 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement.  These ratings apply 
to either the major or minor upper extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  

When there is unfavorable ankylosis of an elbow, at an angle 
of less than 50 degrees, or with complete loss of supination 
or pronation, a 60 percent evaluation is assigned for the 
major arm and 50 percent evaluation is assigned for the minor 
arm.  When ankylosis is intermediate, at an angle of more 
than 90 degrees, or between 70 and 50 degrees, a 50 percent 
evaluation is assigned for the major arm and 40 percent 
evaluation is assigned for the minor arm.  For favorable 
ankylosis of an elbow, at an angle between 90 and 70 degrees, 
a 40 percent evaluation is assigned for the major arm and 30 
percent evaluation is assigned for the minor arm.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5205.  

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of 
flexion of either the major or minor forearm to 100 degrees 
warrants a 10 percent evaluation.  Diagnostic Code 5206.  

Limitation of extension of either the major or minor forearm 
to 60 degrees warrants a 10 percent evaluation.  Diagnostic 
Code 5207.  

A 20 percent evaluation is warranted for residuals of 
fracture of the elbow of the joint of either upper extremity 
when there is marked cubitus varus or cubitus valgus 
deformity or when there is an ununited fracture of the head 
of the radius.  A flail elbow joint warrants a 60 percent 
evaluation when the major upper extremity is involved and a 
50 percent evaluation when the minor upper extremity is 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5209.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6009, unhealed 
injury of the eye, disabilities, in chronic form, are to be 
rated from 10 to 100 percent for impairment of visual acuity 
or field loss, pain, rest- requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating 
during active pathology is 10 percent.  

Under Diagnostic Code 7332, 38 C.F.R. § 4.114, a complete 
loss of anal sphincter control warrants a 100 percent 
evaluation.  With extensive leakage and fairly frequent 
involuntary bowel movements, a 60 percent evaluation is 
assigned.  With occasional involuntary bowel movements 
necessitating the wearing of a pad, a 30 percent evaluation 
is assigned.  Constant slight, or occasional moderate leakage 
warrants a 10 percent evaluation.  A 0 percent rating is 
provided where there is healed or slight loss of sphincter 
control, without leakage.  38 C.F.R. § 4.114, Diagnostic Code 
7332.  

Stricture of the rectum or anus is evaluated under Diagnostic 
Code 7333.  Where colostomy is required, a 100 percent 
evaluation is assigned.  Where there is extensive leakage a 
50 percent evaluation is assigned.  Moderate reduction of 
lumen, or moderate constant leakage warrants assignment of a 
30 percent evaluation (minimum rating).  

Prolapse of the rectum will be rated 10 percent where the 
condition is mild with constant slight or occasional moderate 
leakage (minimum rating); 30 percent for moderate, persistent 
or frequently recurring; and 50 percent for severe or 
complete, persistent.  38 C.F.R. Part 4, Code 7334  

Rectal abscess is rated analogously to an anal fistula, 
diagnostic code 7335.  This disability is rated under the 
schedular criteria set forth in diagnostic code 7332 
regarding sphincter control.  

Malunion or nonunion of the tarsal or metatarsal bones is 
evaluated as 30 percent disabling for severe conditions, 20 
percent for moderately severe and 10 percent for a moderate 
disability.  A 40 percent evaluation is warranted for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5283.  Other foot injuries are evaluated as 30 percent 
disabling for severe, 20 percent for moderately severe and 10 
percent for moderate, with 40 percent for actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Under Diagnostic Code 7523, complete atrophy of one testicle 
warrants a non-compensable rating; complete atrophy of two 
testis warrants a 20 percent evaluation.  These are the only 
ratings allowed under this code; however, a footnote under 
this section indicates that a review for entitlement for 
special monthly pension may be warranted.  

Diagnostic Code 7524, relates to removal of the testis.  A 
noncompensable disability evaluation is warranted for removal 
of one testis.  A 30 percent evaluation is warranted for 
removal of both testis.  

Under Diagnostic Code 5285, residuals of vertebral fractures 
without cord involvement are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  

Ten percent is the maximum rating for limitation of motion of 
the dorsal spine under Diagnostic Code 5291.  The maximum 
evaluation for unfavorable ankylosis of that spine is 30 
percent under Diagnostic Code 5288.  

A compensable rating of 10 contemplates a slight limitation 
of cervical spine motion (Diagnostic Code 5290) or no 
limitation of motion with demonstrable deformity of the 
vertebral body (Diagnostic Code 5285).  A 20 percent 
disability rating contemplates either moderate limitation of 
cervical spine motion (Diagnostic Code 5290), or slight 
limitation of cervical spine motion (Diagnostic Code 5290) 
with demonstrated deformity of the vertebral body (Diagnostic 
Code 5285).  A rating greater than 20 percent is appropriate 
for cervical spine fracture residuals that are productive of 
favorable cervical spine ankylosis (Diagnostic Code 5287), 
severe limitation of cervical spine motion (Diagnostic Code 
5290) or moderate limitation of cervical spine motion 
(Diagnostic Code 5290), with demonstrated deformity of the 
vertebral body (Diagnostic Code 5285).  A rating of 60 
percent is warranted for vertebral fracture residuals without 
cord involvement but resulting in abnormal mobility requiring 
use of a neck brace (Diagnostic Code 5285).  

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 
9405, covered the psychoneurotic disorders of dysthymic 
disorder, adjustment disorder with depressed mood, and major 
depression without melancholia.  A 100 percent rating was 
warranted when the "attitudes of all contacts except the 
most intimate [were] so adversely affected as to result in 
virtual isolation in the community, when psychoneurotic 
symptoms [were] totally incapacitating, bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes associated with almost all daily 
activities,...resulting in profound retreat from mature 
behavior, and when the veteran [was] demonstrably unable to 
obtain or retain employment."  A 70 percent rating was 
warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  A 50 percent 
rating (which is the rating that is currently in effect) 
required that there be evidence of considerable social and 
industrial impairment.  A 30 percent evaluation required 
definite impairment of social and industrial adaptability.  A 
10 percent evaluation required emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  

Based on the previous regulatory scheme, the severity of a 
psychiatric disability is based upon evaluating how the 
actual symptomatology affects social and industrial 
adaptability.  38 C.F.R. §  4.130.  Evidence of social 
inadaptability is evaluated only as it affects industrial 
adaptability.  38 C.F.R. § 4.129.  Two of the most important 
determinants of disability are time lost from gainful work, 
and decrease in work efficiency.  The condition of an 
emotionally sick veteran with a good work record must not be 
undervalued, however, nor his condition overvalued based on a 
poor work record not supported by the psychiatric disability 
picture.  In evaluating disability from psychotic disorders, 
it is necessary to consider the frequency, severity, and 
duration of previous psychotic periods, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.130.  

Based on the new regulatory scheme, when evaluating a mental 
disorder, the RO shall consider the frequency, severity and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  

The schedule of ratings for mental disorders in this portion 
of the rating schedule employs the nomenclature based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  38 C.F.R. § 4.130.  

Subsequent to the regulatory changes of November 1996, under 
the rating formula for mental disorders, a 10 percent 
evaluation requires occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A zero percent rating is assigned for ankylosis of any finger 
other than the thumb, index and middle fingers.  38 C.F.R. 
§ 4.71a, DC 5227.  The rating schedule does not provide a 
compensable rating for ankylosis of the fourth finger (ring 
finger).  

A combined evaluation is not arrived at by simply computing 
the assigned evaluations, but rather is determined by the 
application of the "Combined Ratings Table" found at 38 
C.F.R. § 4.25.  Under this table, the evaluations are 
assigned by considering the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity.  

Analysis

Entitlement to an increased disability rating for left ankle 
sprain

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a).  In order to present a well grounded 
claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994).  The veteran has stated that the symptoms of 
his service-connected disability have increased.  The Board 
thus concludes that the veteran has presented a well grounded 
claim for an increased rating for his service- connected 
disorder.  

The service medical records show that the veteran sprained 
his left ankle on several occasions resulting in swelling, 
tenderness, weakness and pain.  In March 1975, he apparently 
sustained a partial rupture of the lateral ligament and had 
to be casted for some weeks.  However, the examination by Dr. 
Pontius after service, in April 1989, indicated no left ankle 
symptomatology with normal gait.  Dr. Denno's examination 
reviewed showed that strength, sensation and reflexes of the 
left ankle in the context of the lower extremities generally 
were within normal limits.  Even though he reportedly 
sustained another left ankle sprain, as indicated in July 
1992, the examination showed full range of motion of a stable 
left ankle.  In August 1992, he complained of recurrent 
strain and a left limp.  Ligamentous laxity and pain on 
palpation of the left ankle was indicated.  He sprained the 
left ankle again in December 1992 with pain and edema.  

On the latest VA examination, the veteran complained of left 
ankle pain but he had a normal gait without a limp.  He wore 
high top boots for support.  The left ankle had a normal 
appearance.  He showed some discomfort walking on the left 
heel and toes, and difficulty hopping due to left ankle pain.  
Dorsiflexion was to 15 degrees and plantar flexion was to 45 
degrees.  This contrasted with normal range of motion of 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
There was no apparent instability but a feeling of a slight 
rocking of the left talus in the mortise on strong inversion 
stress.  Some tenderness was also elicited but without 
significant effusion.  Anterior and posterior stability was 
termed good.  X-rays showed post-traumatic changes including 
spur formation.  

In essence, the residuals of left ankle sprain are manifested 
by limited dorsiflexion by 5 degrees, tenderness to 
palpation, and post-traumatic changes.  In the Board's view 
this corresponds to no more than moderate limitation of 
motion.  The veteran he is not shown to have any functional 
impairment of the left ankle in terms of walking ability, 
sensation and reflexes.  The clinical evidence on file does 
not demonstrate that the left ankle disability results in 
loss of normal excursion (except for the 5-degree loss in 
dorsiflexion), strength, speed, coordination, or endurance, 
or that it causes swelling, deformity, instability, 
disturbance of locomotion, or atrophy of disuse, weakness, 
fatigability, or pain with motion sufficient to support the 
award of an evaluation in excess of 10 percent.  See Spurgeon 
v. Brown, 10 Vet. App. 194 (1997).  There is no ankylosis or 
malunion of the tibia and fibula affecting the left ankle.  

In essence the medical evidence of record, in particular the 
recent medical evidence, indicates that the veteran's 
service-connected left ankle disability causes him some 
discomfort.  However, marked limitation of motion or 
significant functional impairment has not been demonstrated.  
Indeed, the July 1996 examination report the left ankle was 
described as appearing to be normal; the veteran was 
described as walking with no significant limp; and the 
stability of the ankle was termed to be good.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to an increased disability rating.  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  However, in its December 
1997 Supplemental Statement of the Case, the RO also 
considered an extraschedular rating.  The assignment of an 
extraschedular rating was rejected because, in the words of 
the RO, "the evidence of record does not show a marked 
interference with employment or frequent periods of 
hospitalization due to his service connected disability."

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
The Board finds that in this case the disability picture is 
not so exceptional or unusual so as to warrant an evaluation 
on an extraschedular basis.  It has not been shown that the 
veteran's left ankle sprain has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b).  Although the veteran 
has ascribed employment problems to his left ankle 
disability, he has evidently worked in recent years.  
Moreover, the veteran has generally ascribed his inability to 
secure full-time employment to the fact that he is "accident 
prone" and has embroiled his former employers in litigation 
over his injuries.  In addition, there is no indication of 
recent hospitalization for the left ankle disability, and 
indeed little evidence of ongoing medical treatment, aside 
from the use of Motrin(r) at times.

Entitlement to a non-service disability pension 

The Board notes that the veteran's claim for a permanent and 
total disability rating for pension purposes is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) because the 
evidence shows that it is plausible.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  If the claim is well grounded, 
the VA has a duty to assist the appellant in the development 
of the evidence.  38 U.S.C.A. § 5107(a).  There is no 
indication in the file that there is any outstanding evidence 
that is relevant to the issue on appeal.  The Board 
concludes, therefore, that the VA has met its duty to assist 
the veteran in developing his case.  

Since the veteran has more than one disability, he must have 
one disability rated at 40 percent or more and additional 
disabilities to bring the total evaluation to 70 percent or 
more to satisfy the objective standard for entitlement to a 
permanent and total disability rating for pension purposes.  
See 38 C.F.R. § 4.16.  Both service-connected and nonservice-
connected disabilities are considered for this purpose.  

The veteran's service-connected left ankle sprain has been 
discussed in detail above.  The veteran's additional 
disabilities for consideration, based on current 
manifestations and medical history, include lumbosacral 
strain, recurrent sprain of the right ankle, sinusitis, 
residuals of a scalp laceration, right shoulder impingement 
syndrome, right shoulder bursitis, a left eye foreign body, 
anal fissure, right foot contusion, right elbow tenderness, 
right scrotal lipoma or other testicular disorder, 
compression fracture T11/T12, right foot wound, cervical 
spine degenerative changes, reactive depression, and a right 
hand injury.  

Lumbosacral strain has been assigned a 20 percent rating by 
the RO as for muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  The veteran apparently first injured his low back 
when a crane roof fell in 1983.  However, in February 1984, 
the low back examination was negative.  Dr. Pontius found 
mild lumbar syndrome in April 1989.  In November 1989, MRI of 
the lumbar spine ruled out herniated nucleus pulposus or any 
other abnormality.  X-rays in August 1992 showed L5-S1 
narrowing and T11/T12 compression.  The VA examination at 
that time resulted in diagnoses of low back sprains, L3-L4 
transverse process fracture by history, L4-5 disc 
radiculopathy and compression fracture T11-12.  Nevertheless, 
X-rays in July 1993 showed no evidence of fracture or 
subluxation and but mild osteophyte formation.  The VA 
neurologic testing at that time ruled-out any lumbosacral 
radiculopathy.  In August 1993, range of motion of the lumbar 
spine was termed normal, with tenderness on extension.  There 
has been no indication that low back pain has resulted in any 
limitation of motion, as it was last shown to be normal, or 
any additional loss of function so as to qualify for a higher 
rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  No additional 
abnormality was detected on the VA general medical 
examination in June 1996.  His statement about ruptured discs 
during the hearing is not borne out by the medical evidence.  
No additional disabling manifestation warranted a rating for 
any lumbosacral spine disability in excess of 20 percent for 
lumbosacral strain is indicated.  

Recurrent strain of the right ankle has been viewed by the RO 
as 10 percent disabling under Code 5271, the same code under 
which the left ankle is rated.  All the rating criteria that 
has been discussed for the left ankle would apply to the 
right ankle, as well.  

The veteran's first complaint of right ankle sprain was on 
the VA examination in August 1992; he described a recurrent 
right ankle sprain about every two years since 1975.  He had 
not sought medical attention for it.  The right ankle was 
comparatively stiff but not painful.  In December 1992, there 
was a right ankle "wound" that was also described as an 
infection.  The area was slightly red.  The general medical 
examination in June 1996 indicated no particular right ankle 
complaint.  The physical examination of the right ankle 
revealed dorsiflexion to 18 degrees and plantar flexion to 50 
degrees.  By rating standards, the only objective limitation 
of motion was in dorsiflexion by 2 degrees, with normal 
dorsiflexion considered to be 20 degrees.  No pain was 
indicated, and no other right ankle dysfunction was detected.  
Certainly on the basis of this examination, a rating in 
excess of 10 percent for recurrent right ankle sprain would 
not be supported.  

The veteran has had but an equivocal diagnosis of sinusitis, 
versus allergic rhinitis reported on the VA examination in 
June 1996 with symptoms of runny nose, watery eyes and 
sneezing.  There was an extreme inflammatory reaction of the 
nasal membranes with mucopurulent crusty exudate.  Sinus X-
rays were consistent with  maxillary sinusitis.  At most, 
based on the current manifestations, a 10 percent rating is 
warranted under Code 6513 for moderate sinusitis with 
discharge, crusting or scabbing with infrequent headaches 
under the pre-October 1996 criteria.  Likewise, under the 
current criteria, more than a 10 percent rating would not be 
assignable, which contemplates not more than one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

If the rating were for rhinitis, the veteran is not shown to 
have definite atrophy of intranasal structures with moderate 
secretion (old criteria) or greater than 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side, currently, for a 10 percent or 
higher evaluation under Code 6522.  No more than a zero 
percent evaluation would be assignable under these criteria.  

The veteran was shown to have sustained a scalp laceration 
years ago when the crane roof fell onto his head, but the 
clinical record in February 1984 indicates that the scalp 
laceration healed.  Since that time examinations of the skin 
and the head have not revealed any appreciable residuals, to 
include scar or disfigurement.  In the absence of 
disfigurement, pain, tenderness, any otherwise symptomatic 
scarring or any related dysfunction, a compensable rating 
would not be assignable.  

Dr. Pontius reported the veteran's initial complaints of 
right shoulder pain with difficulty reaching overhead in 
January 1990.  While there were right shoulder tenderness and 
mild crepitation, range of motion was full without any 
weakness.  VA clinical records in July 1992 reflect right 
shoulder and elbow pain in connection with his tree trimmer 
work overhead with a chain saw.  While there was right elbow 
tenderness, full range of motion was shown.  Right shoulder 
tenderness reportedly increased on motion.  Right shoulder 
impingement was indicated in April 1993 and X-rays in May 
1993 showed possible traumatic changes of the right shoulder.  
Nevertheless, electrodiagnostic studies in June 1993 showed 
normal strength of the upper extremities without any other 
abnormality or evidence of radiculopathy.  Repeat X-ray of 
the right shoulder in July 1993 showed no evidence of any 
fracture, dislocation or injury.  No soft tissue or joint 
space abnormality was detected.  While he complained of the 
shoulder on the June 1996 examination, no shoulder 
abnormality was detected on the examination of the 
extremities, and he reported no particular shoulder complaint 
during his personal hearing.  

With no currently demonstrated right shoulder or right elbow 
dysfunction and just vague complaints on the latest 
examination, there is no basis to consider that the veteran 
has any compensably disabling right shoulder or elbow 
disability, to include limitation of motion, pain, weakness, 
sensory or other neurologic loss, or other muscular loss.  

The medical evidence shows that the veteran was treated for 
metal penetration of the left eye from a welding accident in 
September 1990.  Apparently, all but a small sliver was 
successfully removed.  While the initial left eye 
symptomatology were considerable, with irritation, redness 
and draining, these symptomatology apparently resolved, as 
shown by subsequent eye examination, and no permanent eye 
damage ensured.  The veteran wears refractive lenses, but 
these are not linked to any organic eye injury, or otherwise 
indicative thereof.  No muscular or visual loss, pain, rest 
requirement, episodic incapacity or active pathology of the 
left eye is shown to be present as the result of the injury, 
and none is claimed.  Hence, a compensably disabling eye 
disorder is not demonstrated.  

In December 1991, the veteran was seen for blood in his stool 
and it was shown that he had an anal fissure that extended 
inside and was tender to touch.  Nevertheless, the general 
medical examination in June 1996 indicated no complaint, 
finding or diagnosis of any gastrointestinal/anal 
abnormality.  He has not complained about any relevant 
disability, or testified about it during his personal 
hearing.  The Board can only conclude that the anal fissure 
is not appreciably disabling, if it has not healed 
completely, and certainly does not equate with or approximate 
the level of pertinent dysfunction, to include any leakage, 
any involuntary bowel movements, or any loss of sphincter 
control, that would be compensably disabling.  

The veteran is first shown to have sustained a right foot 
injury from a reported 15 foot fall in April 1992 with a 
contusion found but no fracture on X-ray examination.  This 
was equivocal, because X-ray examination in May 1992 showed 
possible 3 rd metatarsal fracture.  Still, the right foot 
condition was termed stable.  In August 1992 it was reported 
that a right foot fracture limited his walking and precluded 
running.  X-ray did not confirm a fracture.  Later clinical 
evaluations showed no related disability of the right foot, 
with no walking impairment.  Pulsations of the feet were 
termed good and the extremities were termed negative.  The 
veteran did not testify about any right foot problems, from 
fracture or otherwise.  There certainly is no manifestation 
of malunion or nonunion of tarsal or metatarsal bones, and 
any measurably disabling residual of a foot injury to qualify 
for a compensable disability evaluation.  

The first medical evidence of a testicular nature was dated 
in August 1992 when a probable lipoma of the right scrotum 
and detected and found to be asymptomatic.  The next evidence 
on this matter was present in his testimony regarding a right 
testicle infection and surgery which had healed about 3-4 
months prior to the hearing.  He continued to have right 
testicular pain, a feeling of pressure in the right testicle 
on lifting and tenderness at the surgical site.  He does not 
state, nor is it shown, that he had testicular atrophy or the 
equivalent of testicular removal.  No genitourinary 
dysfunction is shown or claimed to have resulted, or to 
otherwise be present.  Pain at the surgical site does qualify 
for a ten percent rating as for a tender and painful scar on 
objective demonstration, at the most.  There is no additional 
right testicular anomaly that would qualify for a higher 
rating.  

The only thoracic (dorsal) spine disability shown by the 
record reportedly occurred from the crane roof falling 
accident in 1983 and another back injury lifting in 1983, but 
these injuries as far as the thoracic spine was concerned 
were first presented on the VA examination in August 1992.  
X-rays showed compression of T11 and T12.  A compression 
fracture was diagnosed, but it is not clear that this was 
confirmed by X-rays, because the X-ray report stated that 
there was no definite fracture seen.  Alignment of the spine 
was shown to appear normal.  On subsequent examination in May 
1994, it was reported that range of motion of the lumbar 
spine, with which the thoracic spine is closely aligned in 
anatomical movement, was within normal limits.  The veteran 
had no thoracic spine complaints, per se, in June 1996.  
Posture was termed good.  His testimony of a couple of 
"ruptured discs" is medically unconfirmed and otherwise 
vague.  The statement that he had broken his lower back in 
1982 is medically countered by the multiple clinical 
examinations and testing that has taken place since that 
time.  Accordingly, with no appreciable thoracic spine pain 
or limited motion indicated and questionable residuals of 
compression fracture, not more than a 10 percent disability 
evaluation, at the most, is assignable, just on the basis of 
vague complaints of pain and the questionable X-ray findings.  

The first medically reported complaint of the cervical spine 
was presented in June 1989 with no other cervical spine 
symptomatology.  The veteran reported a neck injury in August 
1992 but did not indicate when it occurred.  The neck was 
described as unremarkable.  There was normal curvature of the 
spine and no additional cervical spine complaints in August 
1992.  In February 1993, radicular symptoms of the left upper 
extremity with motor weakness was associated with X-ray 
findings of degenerative changes, spur formation and narrowed 
C5-6 disc space of the cervical spine.  Next, an MRI revealed 
spondylosis, C5-6 and C6-7, C5-6 disc herniation, and disc 
bulging at C6-7 with mild canal stenosis.  Later in April 
1993, resolving cervical spine radiculopathy was recorded.  
Nevertheless, X-rays of the cervical spine were normal.  
Cervical spine pain with radicular symptoms down the left 
side was reported on electrodiagnostic studies in June 1993.  
Still, cervical spine range of motion was full and there was 
no cervical spine tenderness to palpation.  Electrodiagnostic 
results were termed normal for the upper extremities with no 
radiculopathy.  In January 1994, there were cervical spine 
pain and muscle spasms without limited motion or neurologic 
defect.  In May 1994, there were neck tenderness and 
decreased motion.  Chronic neck pain was assessed.  He 
described an electric shock feeling in his neck with 
radicular symptoms in June 1996 but no neck or upper 
extremity abnormality was detected.  He testified to no 
specific cervical spine problems during his personal hearing.  

The clinical evidence is inconsistent on the range of motion 
of the cervical spine as affected by pain and muscles spasms, 
as well as the clinical evidence of disc abnormalities of the 
cervical spine.  The latest evidence shows no specific 
cervical spine abnormality.  Nevertheless, at least 
intermittent pain, muscle spasm and decreased motion is 
indicated, but not to a constant or continuous degree.  The 
adverse cervical spine manifestations seem to occur in cycles 
with periods of relatively complete remission.  No X-ray-
confirmed abnormality is shown most recently.  No radicular 
symptomatology are medically confirmed since the essentially 
negative electrodiagnostic study.  The June 1996 examination 
showed no objective evidence of cervical spine dysfunction, 
and the veteran did not complain of any during his personal 
hearing.  In this context of a somewhat undefined and 
uncertain but real cervical spine disability, the Board finds 
that at least a 10 percent rating for slight, painful 
limitation of motion is in order, but no more.  

The only indication any psychiatric disorder was recorded in 
June 1993 when the veteran felt anxious and stressed.  His 
unemployed status was noted.  Difficulty concentrating, 
frequent dizziness, and temper difficulties were indicated.  
A reactive depression was the impression with psychological 
factors reportedly contributing to chronic pain.  Despite 
numerous examinations for various and sundry symptomatology 
since June 1993, he has indicated no ongoing or further 
psychiatric symptomatology.  He has not testified that he 
suffers from any psychiatric impairment.  Under these 
circumstances, the Board finds that the extent of any 
psychiatric impairment does not exceed that of emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment (old criteria for a 10 
percent rating) or occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication (current criteria for a 10 percent rating).  

The complete evidence shows that the veteran's remaining 
disability involves the residuals of a right hand injury that 
occurred apparently when he hit a wall with his fist in 
August 1993.  Swelling, decreased motion, erythema and 
tenderness immediately ensued and cellulitis with a 4th 
metatarsal fracture were shown.  He had no right hand 
complaints on the June 1996 examination, and no right hand 
abnormality was revealed, as the extremities were termed 
negative on the physical examination at that time.  He has 
not testified to any right hand abnormality.  The residuals 
of the 4th metatarsal fracture did not demonstrably result in 
ankylosis of the ring finger but, even if it did, such 
impairment by itself would not be considered compensably 
disabling.  No right hand disability is shown to be 
compensably disabling.  

Bases on the above, the veteran's schedularly rated 
disabilities, to include the service connected left ankle 
disability, are evaluated, in combination, at less than 70 
percent, and none is at or near 40 percent disabling.  These 
ratings represent the average wage-earning impairment under 
the Schedule and that, based on such criteria, the veteran's 
disabilities are not shown by the evidence to be so severely 
disabling as to render him unemployable.  As such, the 
medical evidence of record does not support the conclusion 
that he suffers from disability which, even if permanent, 
would render the average person unable to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a).  
Accordingly, a permanent and total disability evaluation 
based upon the objective "average person" standard of 
review is not warranted.  

Since the veteran's disabilities do not meet the threshold 
requirements of 38 C.F.R. § 4.17, as applied to pension cases 
through 38 C.F.R. § 4.16, the Board must further determine 
whether the veteran would be eligible for pension benefits on 
the basis of subjective criteria, see Brown v. Derwinski, 2 
Vet. App. 444, 446-447 (1992), including consideration of a 
claimant's age, education, occupational history, and unusual 
physical and mental defects.  38 C.F.R. §§ 3.321(b)(2), 
3.342, 4.17(b).  


The demonstrated severity of the veteran's claimed disorders, 
to the extent present, when considered along with the absence 
of any medical opinion that the veteran is unemployable due 
to disability, does not reflect that the veteran's qualifying 
disabilities are so incapacitating as to preclude 
substantially gainful employment.  Most of the injuries he 
has sustained have resolved or remitted with very little, if 
any, residual disablement.  The demonstrated extent of such 
disabilities and right and left ankle sprain, lumbosacral 
strain, cervical spine pain and limited motion, right 
testicular disability with surgical residuals, right hand and 
shoulder disabilities, altogether, have in actuality not 
precluded him from obtaining and retaining substantially 
gainful employment.  Since his reported date of an inability 
to work, he has reported working in the self-employed area of 
general contracting, remodeling, construction, carpentry, and 
framing.  

The Board is aware that the veteran's statements on whether 
or not he is able to work or has been working since 1992 have 
been conflicting.  To the extent that it must choose, the 
Board places greater weight on his statements to the effect 
that he has indeed worked after 1992.  It appears that the 
veteran has not been able to secure full-time employment, but 
the evidence discussed above indicates that this appears to 
be due to a potential employers' cognizance of his history of 
on the job injuries and subsequent litigation, and not to any 
disability or combination of disabilities.  

The veteran's demonstrated occupational experience and 
relatively young age (42) are positive factors in enabling 
him to obtain substantially gainful employment.  As currently 
manifested, his various claimed conditions and disabilities 
in the past and currently have been fully considered and 
analyzed as to their adverse effect, if any, on his ability 
to work.  As discussed in detail above, such disabilities are 
not shown, in combination, to cause unemployability.  
Accordingly, the Board concludes that a preponderance of the 
evidence is against the veteran's claim.  A permanent and 
total rating for pension purposes is accordingly not 
warranted and the claim is denied.  



ORDER

A disability rating in excess of 10 percent for left ankle 
sprain is denied.  

A permanent and total disability rating for pension purposes 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

